IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JERRY HANNAH,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1193

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 14, 2016.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Jerry Hannah, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, C.J., WOLF, and THOMAS, JJ., CONCUR.